EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gordon Wright on 25 January 2022.
In the Amendments to the Claims of 02/12/2021:
In Claim 1, in the last line, after the term sulfate, the recitation ‘, wherein the glycosaminoglycan has a sulfate degree (SO3-/COO-) determinded by conductometric titration of from 0.8 to 2.8’.
In Claim 12, in the last line, after the term sulfate, the recitation ‘, wherein the glycosaminoglycan has a sulfate degree (SO3-/COO-) determinded by conductometric titration of from 0.8 to 2.8’.
Claims 2 and 13 have been canceled.

	The Appeal Brief filed 10/21/2021 has been received, entered and carefully considered (Appeal Brief Conference held 05 January 2022).  
Remarks drawn to rejections under 35 USC 103.
	Claims 1, 3-12 and 14-22 are pending in the case after the Examiner’s amendment as above.
Claims 14-22 are allowable. Claims 14-22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the restriction requirement between inventions I and II, as set forth in the Office action mailed on 08/23/2020, is hereby withdrawn and claims 14-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
DeSommer teaches a wide and relatively high degree of oxidation. The instant product and process require a specific control of the percent of oxidation, which is not taught or suggested by DeSommer or Claes. There is no teaching, suggestion or motivation to make the claimed products and use the products in a method of treating tumor metastasis or tumor or myeloma in a patient.
The terminal disclaimer filed and approved on 01/25/2022 overcomes a potential double patenting issue of claims 12-19 over claims 1-6 of U.S. Patent No. 10,822,430.
Therefore pending claims 1, 3-12 and 14-22 are allowable.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623